

Exhibit 10.38


EXECUTION VERSION


REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT, dated as of October 8, 2010 (this
“Agreement”), is entered into by and among Vitacost.com, Inc., a Delaware
corporation (the “Company”), and Great Hill Investors, LLC, Great Hill Equity
Partners III, L.P., Great Hill Partners GP III, L.P., GHP III, LLC, Great Hill
Equity Partners IV, L.P., Great Hill Partners GP IV, L.P. and GHP IV, LLC (each
a “Holder” and together, the “Holders”).
 
WHEREAS, the Company and the Holders have entered into that certain Stockholder
Agreement, dated as of the date hereof (the “Stockholder Agreement”); and
 
WHEREAS, in connection with the Stockholder Agreement, the Company has agreed to
provide the Holders with certain registration rights with respect to the
Registrable Securities (as defined herein) as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01.         Definitions.  The following terms shall have the meanings
ascribed to them below:
 
“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.
 
“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering either the Securities Act or the
Exchange Act.
 
“Common Stock” means common stock, $0.00001 par value per share, of the Company
(and any other securities into which or for which the Common Stock may be
converted or exchanged pursuant to a dividend, stock split, plan of
recapitalization, reorganization, merger, sale of assets or otherwise).
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Controlling Person” has the meaning set forth in Section 3.01.
 
“Damages” has the meaning set forth in Section 3.01.
 
“Demand Registration” has the meaning set forth in Section 2.01(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 

“Full Cooperation” means, in connection with any Demand Registration, where, in
addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully cooperate with the underwriter(s) in connection
with all reasonable and customary recommendations and requests of such
underwriter(s), and make themselves available upon reasonable notice to
participate in due diligence meetings or calls, “road-show” and other customary
marketing activities in such locations (domestic and foreign) as recommended by
the underwriter(s) (including one-on-one meetings with prospective purchasers of
the Registrable Securities).
 
“Holder” and “Holders” has the meaning set forth in the preamble to this
Agreement, and shall include any Permitted Transferee that becomes a Holder
pursuant to Section 4.05.
 
“Holders’ Counsel” has the meaning set forth in Section 2.04.
 
“Indemnified Party” has the meaning set forth in Section 3.03.
 
“Indemnifying Party” has the meaning set forth in Section 3.03.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Permitted Transferee” has the meaning set forth in Section 4.05.
 
“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, university, group, joint-stock company or other entity.
 
“Piggyback Registration” has the meaning set forth in Section 2.03(a).
 
“Registrable Securities” means, subject to the last sentence of this definition,
the shares of Common Stock held beneficially or of record by any of the Holders,
including shares of Common Stock (x) owned by any of the Holders prior to the
date of this Agreement and (y) acquired by way of a dividend, stock split,
recapitalization, plan of reorganization, merger, sale of assets or
otherwise.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a Registration Statement with
respect to the resale of such shares of Common Stock has been declared effective
by the Commission and such shares of Common Stock have been sold pursuant to
such effective Registration Statement, (ii) such shares of Common Stock shall
have been or all remaining Registrable Securities held by such Holder may
immediately be sold under Rule 144 (or any similar provision then in force)
under the Securities Act, (iii) such shares of Common Stock (A) otherwise have
been transferred, (B) are represented by a new certificate or other evidence of
ownership for such Common Stock not bearing a restrictive legend against
transfer under the Securities Act, (C) are not subject to any stop order and (D)
may be publicly resold by the Person receiving such certificate without
complying with the registration requirements of the Securities Act, or (iv) such
shares of Common Stock shall have ceased to be outstanding.  With respect to the
5,419,697 shares of Common Stock beneficially owned by the Holders as of the
date of this Agreement, 2,709,848 of such shares shall immediately constitute
Registrable Securities, and the remaining 2,709,849 shares (in addition to all
shares of Common Stock acquired by the Holders after the date of this Agreement,
however acquired) shall become Registrable Securities on the date that is 18
months after the date of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 

“Registration Expenses” has the meaning set forth in Section 2.04.
 
“Registration Statement” means any registration statement of the Company on an
appropriate registration form under the Securities Act that covers any of the
Registrable Securities (including, as applicable, a Shelf Registration
Statement), including the prospectus, amendments and supplements thereto, and
all exhibits and material incorporated by reference therein.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Shelf Registration Statement” has the meaning set forth in Section 2.02.
 
“Stockholder Agreement” means the Stockholder Agreement, dated of even date
herewith, by and between the Company, on the one hand, and Great Hill Investors,
LLC, Great Hill Equity Partners III, L.P. and Great Hill Equity Partners IV,
L.P., on the other hand.
 
“Suspension Notice” has the meaning set forth in Section 2.07(a).
 
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in the light of
marketing factors, be limited.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.01.         Demand For Non-Shelf Registration; Underwritten Offering.
 
(a)           Requests for Registration.  Subject to the blackout provisions
contained in Section 2.07 and the limitations set forth in this Section 2.01,
the Holders of a majority of Registrable Securities shall have the right to
require the Company to file a Registration Statement covering all or part of
their respective Registrable Securities for an underwritten registration under
the Securities Act (a “Demand Registration”) by delivering a written request
therefor to the Company specifying the number of Registrable Securities to be
included in such underwritten registration by such Holder or Holders.  As soon
as practicable after the receipt of such demand, the Company shall use
commercially reasonable efforts to effect such registration (including, without
limitation, appropriate qualification under applicable blue sky or other state
securities laws and appropriate compliance with applicable regulations issued
under the Securities Act and any other governmental requirements or regulations)
of the Registrable Securities that the Company has been so requested to
register; provided that the Holders shall not make a request for a Demand
Registration under this Section 2.01(a) to offer in the aggregate less than 50%
of all Registrable Securities; and provided, further, that the Holders will not
be entitled to require the Company to effect (x) more than one Demand
Registration during any twelve-month period or (y) more than two Demand
Registrations in the aggregate under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

(b)           Underwriting.  The offering of the Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten public
offering only.  The Company shall (together with the Holders proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the managing Underwriter selected
for such underwriting by the Company and reasonably acceptable to a majority of
the Holders proposing to distribute their securities through such underwriting,
which underwriting agreement shall have substantially the same indemnification
provisions as set forth in this Agreement.
 
(c)           Priority on Demand Registration.  If, in connection with a Demand
Registration, the managing Underwriter(s) give written advice to the Company of
an Underwriters’ Maximum Number, then: (i) the Company shall so advise all
Holders of Registrable Securities to be included in such Demand Registration and
the Company will be obligated and required to include in such registration that
number of Registrable Securities requested by the Holders thereof to be included
in such registration and that does not exceed such Underwriters’ Maximum Number
and such Registrable Securities shall be allocated pro rata among the Holders
thereof on the basis of the number of Registrable Securities requested to be
included therein by each such Holder.  No shares of Common Stock held by any
Person other than Registrable Securities held by the Holders shall be included
in a Demand Registration without the prior written consent of the holders of a
majority in interest of the Registrable Securities.
 
(d)           Effected Demand Registration.  A registration will not be deemed
to have been effected as a Demand Registration unless it has been declared
effective by the Commission and the Company has complied in all material
respects with its obligations under this Agreement with respect thereto;
provided, however, that if, after it has become effective, such registration or
the related offer, sale or distribution of Registrable Securities thereunder is
or becomes the subject of any stop order, injunction or other order or
requirement of the Commission or any other governmental or administrative
agency, or if any court prevents or otherwise limits the sale of the Registrable
Securities pursuant to the registration, and, as a result thereof, 66-2/3% of
the Registrable Securities covered thereby have not been sold, or if the Company
fails to provide Full Cooperation, then such registration will be deemed not to
have been effected for purposes of clause (y) of the second proviso to Section
2.01(a).  If (i) a registration requested pursuant to this Section 2.01 is
deemed not to have been effected or (ii) the registration requested pursuant to
this Section 2.01 does not remain continuously effective until 45 days after the
commencement of the distribution by the Holders of the Registrable Securities
included in such underwritten offering, then the Company shall continue to be
obligated to effect the underwritten registration of the Registrable Securities
included in such Demand Registration pursuant to this Section 2.01.  In
circumstances not including the events described in the immediately two
preceding sentences of this Section 2.01(d), each Holder of Registrable
Securities shall be permitted voluntarily to withdraw all or any part of its
Registrable Securities from a Demand Registration at any time prior to the
commencement of marketing of such Demand Registration, provided that such
registration nonetheless shall count as a Demand Registration for purposes of
clause (y) of the second proviso to Section 2.01(a).
 
 
4

--------------------------------------------------------------------------------

 

Section 2.02.         Shelf Registration.  At any time following the date that
this 18 months following the date of this Agreement (provided that at such time
the Company is eligible to use Form S-3 (or a substantially equivalent
short-form registration statement) for a secondary offering), upon the request
of Holders holding a majority of the Registrable Securities, the Company shall
use commercially reasonable efforts to promptly file a Registration Statement on
Form S-3 (or such other substantially equivalent short-form registration
statement) under the Securities Act providing for the resale pursuant to Rule
415 from time to time by the Holders of such number of shares of Registrable
Securities requested by the Holders to be registered thereby (including the
prospectus, amendments and supplements to the shelf Registration Statement or
prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such shelf registration statement, the “Shelf Registration
Statement”).  The Company shall use commercially reasonable efforts to cause the
Shelf Registration Statement to be declared effective by the SEC as promptly as
practicable following such filing.  The Company shall maintain the effectiveness
of the Shelf Registration Statement for a period of 18 months in the aggregate
(or until such earlier time as all of the Registrable Securities can be sold
without restriction pursuant to Rule 144 under the Securities Act).  Subject to
Section 6.1 of the Stockholder Agreement, the plan of distribution contained in
the Shelf Registration Statement shall be substantially in the form attached as
Exhibit A hereto, unless otherwise determined by the Company and the Holders
holding a majority of the Registrable Securities.  No shares of Common Stock
held by any Person other than Registrable Securities held by the Holders shall
be included in a Shelf Registration Statement without the prior written consent
of the holders of a majority in interest of the Registrable Securities.
 
Section 2.03.         Piggyback Registration.
 
(a)           Notice of Piggyback Registration.  If (and on each occasion that)
the Company proposes to register any of its securities under the Securities Act
either for the Company’s own account or for the account of any of its
stockholders (other than (A) securities to be issued solely in connection with
any acquisition of or business combination with any entity or business, (B)
securities issuable solely upon the exercise of stock options, (C) securities
issuable solely pursuant to employee benefit plans, or (D) for Holders pursuant
to Section 2.01 or 2.02 hereof entitled to participate in a registration) (each
such registration not withdrawn or abandoned prior to the effective date thereof
being herein called a “Piggyback Registration”), the Company will give written
notice to all Holders of such proposal not later than the earlier to occur of
(A) the 10th day following the receipt by the Company of notice of exercise of
any registration rights by any Persons, and (B) the 20th day prior to the
anticipated filing date of such Piggyback Registration.
 
(b)           Piggyback Rights.  Subject to the provisions contained in
paragraph (c) of this Section 2.03 and in the last sentence of this paragraph
(b), the Company will be obligated and required to use commercially reasonable
efforts to include in each Piggyback Registration such Registrable Securities as
requested in a written notice from any Holder delivered to the Company no later
than 15 days following delivery of the notice from the Company specified in
Section 2.03(a).  The Holders of Registrable Securities shall be permitted to
withdraw all or any part of their shares from any Piggyback Registration at any
time prior to the effective date of such Piggyback Registration, except as
otherwise provided in any written agreement with the Company’s underwriter(s)
establishing the terms and conditions under which such Holders would be
obligated to sell such securities in such Piggyback Registration.
 
 
5

--------------------------------------------------------------------------------

 

(c)           Company Officers and Directors.  Subject to Section 2.03(d), the
Company may, in its sole discretion, offer to include any shares of Common Stock
beneficially owned by any of the Company’s directors or executive officers in
any Piggyback Registration on the same terms and conditions applicable to the
Holders of the Registrable Securities pursuant to this Section 2.03.
 
(d)           Priority on Piggyback Registrations.  If a Piggyback Registration
is an underwritten registration, and the managing underwriter(s) shall give
written advice to the Company of an Underwriters’ Maximum Number, then: (i) the
Company shall be entitled to include in such registration that number of
securities which the Company proposes to offer and sell for its own account in
such registration and which does not exceed the Underwriters’ Maximum Number,
and (ii) if the Underwriters’ Maximum Number exceeds the number of securities
which the Company proposes to offer and sell for its own account in such
registration, then such excess, up to the Underwriters’ Maximum Number, shall be
allocated pro rata among the Holders and the Company’s directors and executive
officers on the basis of the number of securities requested to be included
therein by each such Person.
 
(e)           Selection of Underwriter(s).  In any Piggyback Registration, the
Company shall have the right to select the investment banker(s) and managing
underwriter(s) in such registration.
 
Section 2.04.         Registration Expenses.  In connection with registrations
pursuant to Section 2.01, 2.02 or 2.03 hereof, the Company shall pay all of the
registration costs and expenses incurred in connection with the registration
thereunder (the “Registration Expenses”), including, without limitation, all:
(i) registration and filing fees and expenses, including, without limitation,
those related to filings with the Commission, (ii) fees and expenses of
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) reasonable processing, duplicating and printing
expenses, including, without limitation, expenses of printing prospectuses
reasonably requested by any Holder, (iv) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (v) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, including, without limitation, fees
and expenses of The NASDAQ Stock Market, (vi) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (vii) fees and expenses, if any, incurred
with respect to any filing with FINRA, (viii) any documented out-of-pocket
expenses of the Underwriter(s) incurred with the approval of the Company, (ix)
the cost of providing any CUSIP or other identification numbers for the
Registrable Securities, (x) fees and expenses and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including, without limitation, the expenses of any
comfort letters or costs associated with the delivery by independent certified
public accountants of a comfort letter or comfort letters requested), (xi) fees
and expenses of any special experts retained by the Company in connection with
such registration, and (xii) reasonable and documented fees and expenses of one
firm of counsel for the Holders to be selected by the Holders of a majority of
the Registrable Securities to be included in such registration (“Holders’
Counsel”); provided, however, that the Company shall reimburse the Holders for
the reasonable and documented fees and disbursements of each additional counsel
retained by any Holder for the purpose of rendering any opinion required by the
Company or the managing Underwriter(s) to be rendered on behalf of such Holder
in connection with any Demand Registration.  Notwithstanding the foregoing, each
Holder shall be responsible for any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities pursuant to a Registration
Statement.  The obligation of the Company to bear the expenses described in this
Section 2.04 and to pay or reimburse the Holders for the expenses described in
this Section 2.04 shall apply irrespective of whether any sales of Registrable
Securities ultimately take place.
 
 
6

--------------------------------------------------------------------------------

 

Section 2.05.         Registration Procedures.  In the case of each registration
effected by the Company pursuant to this Agreement, the Company shall keep each
Holder advised in writing as to the initiation of each registration and as to
the completion thereof.  In connection with any such registration:
 
(a)           The Company will promptly prepare and file with the Commission a
Registration Statement on Form S-1 or another appropriate Securities Act form
reasonably acceptable to the Holders, and use commercially reasonable efforts to
cause such Registration Statement to become and remain effective until the
completion of the distribution contemplated thereby.
 
(b)           The Company will promptly prepare and file with the Commission
such amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for as long as such registration is required to
remain effective pursuant to the terms hereof; cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.
 
 
7

--------------------------------------------------------------------------------

 

(c)           The Company, at least 10 days prior to filing a Registration
Statement or at least five days prior to filing a prospectus or any amendment or
supplement to such Registration Statement or prospectus, will furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) Holders’ Counsel and (iii) each Underwriter of the Registrable
Securities covered by such Registration Statement, copies of such Registration
Statement and each amendment or supplement as proposed to be filed, together
with any exhibits thereto, which documents will be subject to reasonable review
and approval (which approval shall not be unreasonably withheld) by each of the
foregoing Persons within five days after delivery (except that such review and
approval of any prospectus or any amendment or supplement to such Registration
Statement or prospectus must be completed within three days), and thereafter,
furnish to such Holders, Holders’ Counsel and Underwriters, if any, such number
of copies of such Registration Statement, each amendment and supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such Registration Statement
(including each preliminary prospectus) and such other documents or information
as such Holder, Holders’ Counsel or Underwriters may reasonably request in order
to facilitate the disposition of the Registrable Securities in accordance with
the plan of distribution set forth in the prospectus included in the
Registration Statement; provided, however, that notwithstanding the foregoing,
if the Company intends to file any prospectus, prospectus supplement or
prospectus sticker that does not make any material changes in the documents
already filed, then Holders’ Counsel will be afforded such opportunity to review
such documents prior to filing consistent with the time constraints involved in
filing such document, but in any event no less than one day.
 
(d)           The Company will promptly notify each Holder of any stop order
issued or threatened by the Commission and, if entered, use commercially
reasonable efforts to prevent the entry of such stop order or to remove it as
soon as reasonably possible.
 
(e)           On or prior to the date on which the Registration Statement is
declared effective, the Company shall use commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions as any Holder reasonably requests and do any
and all other lawful acts and things which may be necessary or advisable to
enable the Holders to consummate the disposition in such jurisdictions of such
Registrable Securities, and use commercially reasonable efforts to keep each
such registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.
 
(f)           The Company will notify each Holder, Holders’ Counsel and
Underwriter promptly and (if requested by any such Person) confirm such notice
in writing, (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that makes
any statement made in a Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated by reference therein untrue
or that requires the making of any changes in such Registration Statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the Commission and
furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Securities, such prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Each Holder hereby
agrees to keep any disclosures under subsection (iv) above confidential until
such time as a supplement or amendment is filed.
 
 
8

--------------------------------------------------------------------------------

 

(g)           The Company will furnish customary closing certificates and other
deliverables to the Underwriter(s) and the Holders and enter into customary
agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.
 
(h)           The Company will make available for inspection by any Underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
Underwriter (in each case after reasonable prior notice and at reasonable times
during normal business hours and without unnecessary interruption of the
Company’s business or operations), all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, Underwriter, attorney,
accountant or agent in connection with such registration statement.
 
(i)            The Company, during the period when the prospectus is required to
be delivered under the Securities Act, promptly will file all documents required
to be filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of
the Exchange Act.
 
(j)            The Company shall use commercially reasonable efforts to cause
all such Registrable Securities registered pursuant hereunder to be listed on
each national securities exchange on which similar securities of the same class
issued by the Company are then listed.
 
(k)           The Company shall use commercially reasonable efforts to ensure
the obtaining of all necessary approvals from FINRA.
 
(l)            The Company shall provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement.
 
(m)          The Company shall furnish to each Holder a copy of all documents
filed with and all correspondence from or to the Commission in connection with
any such offering of Registrable Securities.
 
(n)           The Company otherwise shall comply with all applicable rules and
regulations of the Commission.
 
 
9

--------------------------------------------------------------------------------

 

(o)           The Company shall furnish to each Holder, addressed to such
Holder, (1) an opinion of counsel for the Company (which may be the Company’s
General Counsel), dated the effective date of the registration statement and the
closing of the sale of any securities thereunder, as well as a consent to be
named in the registration statement or any prospectus thereto, and (2) comfort
letters as well as an audit opinion and consent to be named in the registration
statement or any prospectus relating thereto signed by the Company’s independent
public accountants who have examined and reported on the Company’s financial
statements included in the registration statement covering substantially the
same matters with respect to the registration statement (and the prospectus
included therein) and (in the case of the accountants’ comfort letters) with
respect to events subsequent to the date of the financial statements, as are
customarily covered in opinions of issuer’s counsel and in accountants’ comfort
letters delivered to the underwriters in underwritten public offerings of
securities, to the extent that the Company is required to deliver or cause the
delivery of such opinion or comfort letters to the underwriters in an
underwritten public offering of securities.
 
(p)           In connection with each Demand Registration, cause there to occur
Full Cooperation.
 
Section 2.06.         Holders’ Obligations.  The Company may require each Holder
to promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration, including, without limitation, all such
information as may be requested by the Commission.  Each Holder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.05(f) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by
Section 2.05(f) hereof, and, if so directed by the Company, such Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession and retained solely in accordance with record retention
policies then-applicable to such Holder, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice.  In the event
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number
of days during the period from and including the date of the giving of notice
pursuant to Section 2.05(f) hereof to the date when the Company shall make
available to the Holders a prospectus supplemented or amended to conform with
the requirements of Section 2.05(f) hereof.
 
Section 2.07.         Blackout Provisions.
 
(a)           Notwithstanding anything in this Agreement to the contrary, by
delivery of written notice to the participating Holders (a “Suspension Notice”)
stating which one or more of the following limitations shall apply to the
addressee of such Suspension Notice, the Company may (1) postpone effecting a
registration under this Agreement, or (2) require such addressee to refrain from
disposing of Registrable Securities under the registration, in either case for a
period of no more than 90 consecutive days from the delivery of such Suspension
Notice (which period may not be extended or renewed).  The Company may postpone
effecting a registration or apply the limitations on dispositions specified in
clause 2 of this Section 2.07(a) if (x) the Company in good faith determines
that such registration or disposition would materially impede, delay or
interfere with any material transaction then pending on proposed to be
undertaken by the Company or any of its subsidiaries, or (y) the Company in good
faith determines that the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company reasonably believes would not be in the best interests of the
Company; provided that the Company may not take any action pursuant to this
Section 2.07(a) for a period of time in excess of 135 days in any 12-month
period.
 
 
10

--------------------------------------------------------------------------------

 

(b)           If the Company shall take any action pursuant to clause 2 of
Section 2.07(a) with respect to any participating Holder in a period during
which the Company shall be required to cause a Registration Statement to remain
effective under the Securities Act and the prospectus to remain current, such
period shall be extended for such Person by one day beyond the end of such
period for each day that, pursuant to Section 2.07(a), the Company shall require
such Person to refrain from disposing of Registrable Securities owned by such
Person.
 
Section 2.08.         Exchange Act Registration.  The Company will use its
commercially reasonable efforts to timely file with the Commission such
information as the Commission may require under Section 13(a) or Section 15(d)
of the Exchange Act and the Company shall use its commercially reasonable
efforts to take all action as may be required as a condition to the availability
of Rule 144 or Rule 144A under the Securities Act with respect to its Common
Stock.  The Company shall furnish to any holder of Registrable Securities
forthwith upon request such reports and documents as a holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
a holder to sell any such Registrable Securities without registration to the
extent that such reports or documents are not publicly available on the
Commission’s Electronic Data Gathering, Analysis and Retrieval system or any
successor system thereto.  The Company agrees to use its commercially reasonable
efforts to facilitate and expedite transfers of the Registrable Securities
pursuant to Rule 144 under the Securities Act, which efforts shall include
timely notice to its transfer agent to expedite such transfers of Registrable
Securities.
 
Section 2.09.         Damages.  The Company recognizes and agrees that the
Holders will not have an adequate remedy if the Company fails to comply in all
material respects with this Article 2 and that damages may not be readily
ascertainable, and the Company expressly agrees that, in the event of such
failure, it shall not oppose an application by the holder of Registrable
Securities or any other Person entitled to the benefits of this Article 2
requiring specific performance, without the posting of a bond, of any and all
provisions hereof or enjoining the Company from continuing to commit any such
breach of this Article 2.
 
 
11

--------------------------------------------------------------------------------

 

ARTICLE III
INDEMNIFICATION
 
Section 3.01.         Indemnification by the Company.  The Company agrees,
notwithstanding the termination of this Agreement, to indemnify and hold
harmless, to the fullest extent permitted by law, each Holder and each of its
managers, members, partners, officers, directors, employees and agents, and each
Person, if any, who controls such Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, together with the managers,
members, partners, officers, directors, employees and agents of such controlling
Person (each, the “Controlling Person”), from and against any and all losses,
claims, damages, liabilities, reasonable attorneys’ fees, costs and expenses of
investigating and defending any such claim (collectively, “Damages”) and any
action in respect thereof to which such Holder, its managers, members, partners,
officers, directors, employees and agents, and any such Controlling Person may
become subject under the Securities Act or otherwise, insofar as such Damages
(or proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus (or any amendment or supplement thereto) or
any preliminary prospectus, or arise out of, or are based upon, any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances in which they were made, except insofar as the same are based upon
information furnished in writing to the Company by such Holder expressly for use
therein, and shall reimburse such Holder, its managers, members, partners,
officers, directors, employees and agents, and each such Controlling Person for
any legal and other expenses reasonably incurred by such Holder, its managers,
members, partners, officers, directors, employees and agents, or any such
Controlling Person in investigating or defending or preparing to defend against
any such Damages or proceedings; provided, however, that the Company shall not
be liable to such Holder or other indemnitee to the extent that any such Damages
arise out of or are based upon an untrue statement or omission made in any
preliminary prospectus if (i) such Holder failed to send or deliver a copy of
the final prospectus with or prior to the delivery of written confirmation of
the sale by such Holder to the Person asserting the claim from which such
Damages arise in any case where such delivery of the prospectus (as amended or
supplemented) is required by the Securities Act, and (ii) the final prospectus
would have corrected such untrue statement or such omission, where such failure
to deliver the prospectus was not a result of non-compliance by the Company
under Section 2.05(f) of this Agreement.
 
Section 3.02.         Indemnification by the Holders.  The Holders agree,
jointly and severally, to indemnify and hold harmless the Company, its officers,
directors, employees and agents and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, together with the managers, members, partners, officers,
directors, employees and agents of such Controlling Person, to the same extent
as the foregoing indemnity from the Company to the Holders, but only with
reference to information related to the Holders, or their plan of distribution,
furnished in writing by the Holders to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus.  No Holders shall be required to indemnify any
Person pursuant to this Section 3.02 for any amount in excess of the net
proceeds of the Registrable Securities sold for the account of such Holder.
 
 
12

--------------------------------------------------------------------------------

 

Section 3.03.         Conduct of Indemnification Proceedings.  Promptly after
receipt by any Person (an “Indemnified Party”) of notice of any claim or the
commencement of any action in respect of which indemnity may be sought pursuant
to Section 3.01 or 3.02, the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an “Indemnifying Party”), notify the Indemnifying Party in writing of
the claim or the commencement of such action; provided that the failure to
notify the Indemnifying Party shall not relieve it from any liability that it
may have to an Indemnified Party otherwise than under Section 3.01 or 3.02
except to the extent of any actual prejudice resulting therefrom.  If any such
claim or action shall be brought against an Indemnified Party, and it shall
notify the Indemnifying Party thereof, the Indemnifying Party shall be entitled
to participate therein, and, to the extent that it wishes, jointly with any
other similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its Controlling Persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable opinion of counsel to such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest between them, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
claim or action or separate but substantially similar or related claims or
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (together with appropriate local counsel) at any time for all
Indemnified Parties.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any claim or pending
or threatened proceeding in respect of which the Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.  Whether or not the defense of any claim or action is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.01.         No Inconsistent Agreements; Most-Favored-Nations.  The
Company shall not hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.  If the Company grants to
any Person any rights with respect to the registration of any shares of equity
securities of the Company or any securities convertible or exercisable into
shares of any equity securities of the Company that are more favorable to such
Person than the rights of the Holders set forth in this Agreement, then the
Company shall grant to the Holders the same rights granted to such other Person
(and shall promptly enter into one or more amendments to this Agreement to
effect the foregoing).
 
Section 4.02.         Holdback Agreements.  The Company agrees not to, and shall
exercise its best efforts to obtain agreements (in the underwriters’ customary
form) from its directors and executive officers, and shall request that
beneficial owners of 5% or more of the Company’s outstanding voting stock, not
to, directly or indirectly offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any equity
securities of the Company or enter into any hedging transaction relating to any
equity securities of the Company during the 60 days beginning on the pricing
date of any underwritten offering effected pursuant to this Agreement, unless
the underwriter managing the offering otherwise agrees to a shorter period.
 
 
13

--------------------------------------------------------------------------------

 

Section 4.03.         Termination of Registration Rights.  The rights granted
under this Agreement shall terminate on the earlier of the date that (i) the
Holders no longer beneficially own any Registrable Securities or (ii) all
Registrable Securities are eligible for sale without any volume or other
limitations or restrictions.
 
Section 4.04.         Amendment and Modification.  This Agreement may be
amended, modified and supplemented, and any of the provisions contained herein
may be waived, only by a written instrument signed by the Company and each
Holder, provided that the addition of a permitted assign as a Holder hereunder
shall not constitute an amendment or modification for purposes of this Section
4.04.
 
Section 4.05.         Assignment; Binding Effect; Entire Agreement.  The rights
and obligations hereunder may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder and or to any member, partner or stockholder
of any such Holder (a “Permitted Transferee”) without the consent of the Company
or the other Holders.  Such assignment shall be effective upon receipt by the
Company of (x) written notice from the Holder certifying that the transferee is
a Permitted Transferee, stating the name and address of the Permitted Transferee
and identifying the amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred, and (y) a written agreement
from the Permitted Transferee to be bound by all of the terms of this
Agreement.  Upon receipt of the documents referenced in (x) and (y) above, the
Permitted Transferee shall thereafter be deemed to be a “Holder” for all
purposes of this Agreement.  Except as set forth above, this Agreement and the
rights and obligations hereunder may not be assigned by any party hereto without
the prior written consent of each of the other parties hereto.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them with respect to the subject matter hereof.
 
Section 4.06.         Severability.  In the event that any provision of this
Agreement or the application of any provision hereof is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected except to the extent necessary
to delete such illegal, invalid or unenforceable provision unless that provision
held invalid shall substantially impair the benefits of the remaining portions
of this Agreement.
 
Section 4.07.         Notices.  All notices, requests and other communications
to any party hereunder shall be in writing (including fax or similar writing)
and shall be given to:
 
If to the Company:
 
Vitacost.com, Inc.
5400 Broken Sound Blvd. N.W., Suite 500
Boca Raton, FL 33487-3521
Phone: (561) 982 4180
Fax: (561) 443-7721
 
 
14

--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attn:      Clifford E. Neimeth
Phone:   (212) 801-9200
Fax:       (212) 801-6500


If to any of the Holders:
 
Great Hill Partners, LLC
One Liberty Square
Boston, MA 02109
Attn:      Michael A. Kumin
Phone:   (617) 790-9435
Fax:       (617) 790-9401
 
With a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn:      Howard L. Ellin
Richard J. Grossman
Phone:   (212) 735-3000
Fax:       (212) 735-2000


or such other address or fax number as such party may hereafter specify for the
purpose of giving such notice to such party.  Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this Section
4.07 and appropriate confirmation is received, or (b) if given by any other
means, when delivered in person or by overnight courier or two business days
after being sent by registered or certified mail (postage prepaid, return
receipt requested).
 
Section 4.08.         Governing Law.  This Agreement and (unless otherwise
provided) all amendments hereof and waivers and consents hereunder shall be
governed by the laws of the State of New York, notwithstanding any conflict of
law provision to the contrary.
 
Section 4.09.         Headings.  The headings in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement,
nor shall they affect their meaning, construction or effect.
 
 
15

--------------------------------------------------------------------------------

 

Section 4.10.         Counterparts.  This Agreement may be executed via
facsimile or electronic transmission and in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute one and the same instrument.
 
Section 4.11.         Further Assurances.  Each party shall cooperate and take
such action as may be reasonably requested by another party in order to carry
out the provisions and purposes of this Agreement and the transactions
contemplated hereby.
 
Section 4.12.         Remedies.  In the event of a breach or a threatened breach
by any party to this Agreement of its obligations under this Agreement, any
party injured or to be injured by such breach will be entitled to specific
performance, without posting a bond, of its rights under this Agreement or to
injunctive relief, in addition to being entitled to exercise all rights provided
in this Agreement and granted by law, it being agreed by the parties that the
remedy at law, including monetary damages, for breach of any such provision will
be inadequate compensation for any loss and that any defense or objection in any
action for specific performance or injunctive relief that a remedy at law would
be adequate is waived.
 
Section 4.13.         Pronouns.  Whenever the context may require, any pronouns
used herein shall be deemed also to include the corresponding neuter, masculine
or feminine forms.
 
Section 4.14.         Interpretation.  In this Agreement, reference to any law,
rule, regulation or act means such law, rule, regulation or act as amended,
modified, codified, replaced or reenacted, and all rules and regulations
promulgated thereunder.
 
Section 4.15.         Jurisdiction; Service of Process; Waiver of Jury Trial.
 
(a)           To the fullest extent permitted by law, each of the parties hereto
unconditionally and irrevocably agrees to submit to the exclusive jurisdiction
of the state and federal courts located in New York, New York for any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement and hereby irrevocably
waives, to the fullest extent permitted by applicable law, and agrees not to
assert any objection, whether as a defense or otherwise, that such party may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding that is
brought in any such court has been brought in an inconvenient forum or that such
suit, action or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate, or that this Agreement
may not be enforced in or by such courts.  To the fullest extent permitted by
law, each party hereto agrees that a final non-appealable judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in any other
jurisdiction in which a party may be found or may have assets by suit on the
judgment or in any other manner provided by applicable law, and agrees to the
fullest extent permitted by law to consent to the enforcement of any such
judgment and not to oppose such enforcement or to seek review on the merits of
any such judgment in any such jurisdiction.
 
(b)           To the fullest extent permitted by law, each of the parties hereto
hereby irrevocably consents to the service of process outside the territorial
jurisdiction of such courts in any suit, action or proceeding by giving copies
thereof by overnight courier to the address of such party specified in Section
4.07 and such service of process shall be deemed effective service of process on
such party; provided, however, that the foregoing shall not limit the right of
any party to effect service of process on the other party by any other legally
available method.
 
 
16

--------------------------------------------------------------------------------

 

(c)           TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.
 
[signature page follows]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
 
VITACOST.COM, INC.
     
By:
/s/ Jeffrey J. Horowitz
Name:
Jeffrey J. Horowitz
Title:
Chief Executive Officer
       
GREAT HILL INVESTORS, LLC
     
By:
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner
       
GREAT HILL EQUITY PARTNERS III, L.P.
    By:
GREAT HILL PARTNERS GP III, L.P., its
General Partner
    By:
GHP III, LLC, its General Partner
     
By:
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner
       
GREAT HILL PARTNERS GP III, L.P.
   
By:
GHP III, LLC, its General Partner        
By:
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner
        GHP III, LLC      
By: 
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner

 


[Signature Pages to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 
 
 
GREAT HILL EQUITY PARTNERS IV, L.P.
    By:
GREAT HILL PARTNERS GP IV, L.P., its
General Partner
    By:
GHP IV, LLC, its General Partner
     
By:
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner
       
GREAT HILL PARTNERS GP IV, L.P.
   
By:
GHP IV, LLC, its General Partner
       
By:
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner
       
GHP IV, LLC
     
By: 
/s/ Christopher S. Gaffney Name:
Christopher S. Gaffney
Title:
Managing Partner


 
[Signature Pages to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 

Exhibit A


PLAN OF DISTRIBUTION
 
We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the selling stockholders
from time to time after the date of this prospectus.  We will not receive any of
the proceeds from the sale by the selling stockholders of the shares of common
stock.  We will bear all fees and expenses incident to our obligation to
register the shares of common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents.  If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s
commissions.  The shares of common stock may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale or at negotiated prices.  These sales may
be effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:
 
 
·
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
 
·
in the over-the-counter market;

 
 
·
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted pursuant to applicable law.


 
A-1

--------------------------------------------------------------------------------

 
 
The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus.  In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus.  If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.  The selling
stockholders also may transfer and donate the shares of common stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act.  At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 
A-2

--------------------------------------------------------------------------------

 
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person.  To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock.  All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[●] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, a selling stockholder will pay all underwriting discounts and selling
commissions, if any.  We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution.  We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 
A-3

--------------------------------------------------------------------------------

 